FILED
                                                                              Feb 02 2018, 6:03 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




ATTORNEYS FOR APPELLANTS
Curtis T. Hill, Jr.
Attorney General of Indiana
Andrea E. Rahman
Deputy Attorney General
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana and the Indiana                           February 2, 2018
Bureau of Motor Vehicles,                                  Court of Appeals Case No.
Appellants-Respondents,                                    01A02-1709-MI-2049
                                                           Appeal from the Adams Superior
        v.                                                 Court
                                                           The Honorable Patrick R. Miller,
Daniel Reinhart,                                           Judge
Appellee-Petitioner                                        Trial Court Cause No.
                                                           01D01-1703-MI-12



Baker, Judge.




Court of Appeals of Indiana | Opinion 01A02-1709-MI-2049 | February 2, 2018                           Page 1 of 4
[1]   The State of Indiana and the Indiana Bureau of Motor Vehicles (BMV)

      (collectively, the State) appeal the trial court’s order granting Daniel Reinhart’s

      petition for special driving privileges after his privileges had been suspended for

      life by a trial court in a different county. We reverse and remand with

      instructions.


[2]   In April 2012, Reinhart’s driving privileges were suspended by an Adams

      County trial court for ten years for being an habitual traffic violator (HTV). In

      September 2015, Reinhart’s driving privileges were suspended for another ten

      years by an Adams County trial court for being an HTV. Also in September

      2015, Reinhart’s driving privileges were suspended for life by Noble County

      after he was convicted of Level 6 felony driving when his driving privileges

      were validly suspended.


[3]   On March 23, 2017, Reinhart filed a petition in Adams County for specialized

      driving privileges with regard to all three suspensions. On May 9, 2017,

      following a factfinding hearing, the trial court granted Reinhart’s petition. The

      same day, the State filed a motion to correct error, arguing that the Adams

      County trial court did not have jurisdiction to modify a criminal sentence

      entered by a Noble County trial court. On August 11, 2017, the trial court

      denied the State’s motion to correct error, reasoning as follows:




      Court of Appeals of Indiana | Opinion 01A02-1709-MI-2049 | February 2, 2018   Page 2 of 4
              The Court acknowledges that the Petitioner was convicted in the
              Noble Circuit Court[1] of a felony level offense for Operating as a
              Habitual Traffic Violator and as a result of that conviction the
              Petitioner’s driving privileges were suspended for life. However,
              the Court also notes that statutorily, at the time of that
              conviction, Indiana State law required a lifetime suspension of
              the Offender[’s] driving privileges and that said suspension was
              not discretionary. Therefore, this Court believes that the lifetime
              suspension of the Petitioner’s driving privileges that arose as a
              result of his conviction in the Noble Circuit Court was an
              administrative suspension imposed by the [BMV] and not as a
              result of any order issued by [the Noble Superior Court]. Thus
              this Court is the proper court of jurisdiction to address the
              Petitioner’s request for Specialized Driving Privileges and not the
              Noble [Superior] Court.


      Appellants’ App. Vol. II p. 11. The State now appeals.


[4]   We apply a de novo standard of review to issues regarding jurisdiction and

      statutory interpretation. E.g., Ind. Bureau of Motor Vehicles v. Watson, 70 N.E.3d

      380, 384 (Ind. Ct. App. 2017).


[5]   Indiana Code chapter 9-30-16 grants trial courts the authority to issue

      specialized driving privileges to someone whose driving privileges have been

      suspended. Indiana Code section 9-30-16-3 allows an individual to file a

      petition for specialized driving privileges when those privileges were suspended

      by court order by filing the petition with the court that imposed the suspension.




      1
       The order was entered by the Noble Superior Court, not the Noble Circuit Court. Appellants’ App. Vol. II
      p. 32.

      Court of Appeals of Indiana | Opinion 01A02-1709-MI-2049 | February 2, 2018                    Page 3 of 4
      But if the driving privileges were administratively—as opposed to judicially—

      suspended, the petitioner must file the petition for specialized driving privileges

      in the county in which he resides. I.C. § 9-30-16-4.


[6]   Here, Reinhart’s driving privileges were suspended for life by a Noble County

      trial court’s order. He was convicted of a Level 6 felony, and the sentencing

      order following that conviction states that his driving privileges were suspended

      for life. Appellants’ App. Vol. II p. 32. The fact that the Noble County court

      was required to suspend his privileges for life does not transform the

      suspension, which was part of a criminal sentencing order, into an

      administrative suspension. The trial court erroneously concluded otherwise.


[7]   For Reinhart to obtain specialized driving privileges related to the Noble

      County order, he was required to file that petition in Noble County. I.C. § 9-

      30-16-3. The Adams County trial court did not have jurisdiction to modify the

      Noble County order. E.g., State v. Downey, 14 N.E.3d 812, 815 (Ind. Ct. App.

      2014) (noting that it is inherent in Indiana’s judicial hierarchy that one court

      cannot modify or change the record of another court of equal jurisdiction).

      Therefore, we reverse and remand.


[8]   The judgment of the trial court is reversed and remanded with instructions that

      the trial court vacate the portion of its order related to Reinhart’s Noble County

      suspension.


      Riley, J., and Brown, J., concur.


      Court of Appeals of Indiana | Opinion 01A02-1709-MI-2049 | February 2, 2018   Page 4 of 4